        Case 1:21-cr-00208-APM Document 16-1 Filed 05/03/21 Page 1 of 3




                                                      U.S. Department of Justice

                                                      Channing D. Phillips
                                                      Acting United States Attorney

                                                      District of Columbia


                                                      Judiciary Center
                                                      555 Fourth St., N.W.
                                                      Washington, D.C. 20530


                                                   May 3, 2021

VIA E-MAIL

Jim Monroe
211 Main Street, PO Box 470
Goshen, New York 10924

       Re:      United States v. Thomas Webster
                Case No. 21-CR-208-APM-1

Dear Counsel:

        This letter is to memorialize additional preliminary discovery that was shared with you
using the government’s USAfx File Exchange System on May 3, 2021. The production is saved
in a folder labeled “5.3.2021” and contains the following:

   -   Case File 0176-NY-3393426: Serial Nos. 1-22 and all attachments except:
          o 0176-NY-3393426_0000003_Import.pdf
          o 0176-NY-3393426_0000015.pdf
          o 0176-NY-3393426_0000015_Import.txt
   -   Case File 089B-WF-3368293-145_AFO: Serial Nos. 1-74 and all attachments except:
          o Any attachments ending in “.json,” which have been substantively reproduced in
              reader-friendly “.pdf” files, including:
                   089B-WF-3368293-145_AFO_0000007_1A0000003_0000003.json
                   089B-WF-3368293-145_AFO_0000011_1A0000005_0000003.json
                   089B-WF-3368293-145_AFO_0000015_1A0000007_0000005.json
                   089B-WF-3368293-145_AFO_0000022_1A0000016_0000002.json
                   089B-WF-3368293-145_AFO_0000025_1A0000019_0000002.json
                   089B-WF-3368293-145_AFO_0000037_1A0000021_0000002.json
                   089B-WF-3368293-145_AFO_0000038_1A0000022_0000001.json
                   089B-WF-3368293-145_AFO_0000039_1A0000023_0000001.json
                   089B-WF-3368293-145_AFO_0000041_1A0000024_0000002.json
                   089B-WF-3368293-145_AFO_0000042_1A0000025_0000002.json
                   089B-WF-3368293-145_AFO_0000044_1A0000027_0000001.json
        Case 1:21-cr-00208-APM Document 16-1 Filed 05/03/21 Page 2 of 3




                   089B-WF-3368293-145_AFO_0000045_1A0000028_0000001.json
                   089B-WF-3368293-145_AFO_0000046_1A0000029_0000001.json
                   089B-WF-3368293-145_AFO_0000047_1A0000030_0000004.json
                   089B-WF-3368293-145_AFO_0000048_1A0000031_0000001.json
                   089B-WF-3368293-145_AFO_0000049_1A0000032_0000004.json
                   089B-WF-3368293-145_AFO_0000050_1A0000033_0000006.json
                   089B-WF-3368293-145_AFO_0000051_1A0000034_0000002.json
                   089B-WF-3368293-145_AFO_0000052_1A0000035_0000005.json
                   089B-WF-3368293-145_AFO_0000054_1A0000037_0000003.json
                   089B-WF-3368293-145_AFO_0000055_1A0000038_0000002.json
                   089B-WF-3368293-145_AFO_0000056_1A0000039_0000001.json
                   089B-WF-3368293-145_AFO_0000063_1A0000047_0000002.json
                   089B-WF-3368293-145_AFO_0000065_1A0000048_0000003.json
                   089B-WF-3368293-145_AFO_0000066_1A0000049_0000001.json
                   089B-WF-3368293-145_AFO_0000070_1A0000051_0000001.json
           o   089B-WF-3368293-145_AFO_0000023_Import.msg
           o   089B-WF-3368293-145_AFO_0000042_1A0000025_0000007.xlsx
           o   089B-WF-3368293-145_AFO_0000069.pdf
           o   089B-WF-3368293-145_AFO_0000069_Import.pdf

         In addition, the following materials designated as “Sensitive” have been produced in a
separate subfolder on USAfx labeled “SENSITIVE - SUBJECT TO PROTECTIVE ORDER.”
Pursuant to the Protective Order entered by the Court on April 9, 2021 (Docket Entry 12),
defense counsel must obtain a fully executed copy of Attachment A to the Protective Order
before providing the defendant with access to sensitive or highly sensitive materials, and must
file a copy with the Court within one week of execution.

   -   0176-NY-3393426_0000001_1A0000001_0000001.pdf
   -   089B-WF-3368293-145_AFO_0000073_Import.pdf

        Due to the extraordinary nature of the January 6, 2021 Capitol attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
similarly situated defendants, and citizen tips. The government is working to develop a system
that will facilitate access to these materials. In the meantime, please let me know if there are any
categories of information that you believe are particularly relevant to your client.

       Please contact me if you have any issues accessing the information, and to confer
regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

       I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes


                                                 2
        Case 1:21-cr-00208-APM Document 16-1 Filed 05/03/21 Page 3 of 3




to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                     Sincerely,

                                                     /s/ Hava Mirell

                                                     Hava Mirell
                                                     Assistant United States Attorney
                                                     Detailee




                                                3
